Title: James Madison to Edward Coles, 25 February 1827
From: Madison, James
To: Coles, Edward


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                 Feby. 25. 1827
                            
                        
                        Tho’ desirous of reducing the number of my literary subscriptions which had swoln to an inconvenient amount,
                            I was tempted by the Review about to appear (March 1.) under the auspices of Mr. Walsh to have my name put on the list. As
                            I find by your letter that you will certainly be in Phila. I trouble you with the inclosed note
                            $10. five of which you will oblige my by applying in discharge of that engagement: With the remaining five be so good as
                            to pay my subscription to the National Gazette, taking a rect. for the year ensuing the last payment. I have nothing to
                            add at present but the affectionate regards, of which you need not be assured 
                        
                            
                                James Madison
                            
                        
                    